Citation Nr: 0015384	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for breast cancer and 
the residuals of a radical left mastectomy.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (1999), claimed on the 
basis that convalescence was needed following surgery for a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from August 
1978 to September 1984, and from October 1989 to April 1993.

This appeal arises from a March 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
service connection for the residuals of a radical left 
mastectomy.  The veteran was also denied a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 (1999), based 
upon a period of postoperative convalescence.  The notice of 
disagreement was received in May 1997.  The statement of the 
case was issued in May 1997.  The veteran's substantive 
appeal was received in May 1997.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in October 1999, for the purpose of scheduling the 
veteran, at her request, for a personal hearing before a 
Member of the Board at the RO (Travel Board).  Thereafter, in 
a statement received in December 1999, the veteran indicated 
that she wished to withdraw her request for a Travel Board 
hearing.  The matter has therefore been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran was diagnosed as having left breast cancer in 
November 1996, and she underwent a radical left mastectomy in 
January 1997.

2.  There is no competent medical evidence linking the 
veteran's breast cancer to her military service, or to her 
service-connected abdominal hysterectomy.

3.  The claim for service connection for breast cancer and 
the residuals of a radical left breast mastectomy is not 
plausible under the law.

4.  The veteran received treatment from January 2, 1997, to 
January 7, 1997, at the Huntington VA Medical Center (VAMC) 
for breast cancer, which is not a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for breast 
cancer and for the residuals of a radical left mastectomy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted.  38 
C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination for her second period of 
active military service indicated that her breasts were 
normal.  Similar findings were made at examinations conducted 
in June 1990, October 1990, and November 1991.  Service 
medical records reflect that large fibroids were discovered 
in the veteran's uterus, and that she elected to undergo an 
abdominal hysterectomy in May 1992.  A May 1992 biopsy report 
indicated that the fibroids were benign.  A June 1992 
treatment note indicated that she did not have any 
postoperative problems.  

The veteran was seen in December 1992 with complaints of 
incision problems for the past three months.  She said the 
problems had started after her limited-duty physical profile 
was removed.  She reported having some vaginal discharge, 
with blood.  There were no findings pertaining to her 
breasts.  A followup report, dated in February 1993, 
indicated that her breasts were nontender and without masses 
or discharge.  

On a Report of Medical Examination pending service discharge, 
the veteran's breasts were noted to be normal.  A report of 
mammograms performed in February 1993 indicates that the 
veteran's breasts were symmetrical.  The parenchymal pattern 
was unremarkable.  There was no evidence of a dominant tumor 
mass, areas of suspicious microcalcifications, skin 
thickening, nipple retraction, or any other abnormal finding.  
She was advised to have semi-annual followups due to her age 
group.

The veteran filed a claim for service connection for multiple 
conditions, to include the residuals of her hysterectomy, in 
May 1993.  She made no reference to any abnormality of the 
breasts.  Thereafter, by a rating action dated in August 
1993, the veteran was granted service connection for the 
residuals of a total abdominal hysterectomy.  (Noting that 
the veteran still retained her ovaries, the RO subsequently 
found clear and unmistakable error in the initial rating 
decision, and revised the description of her service-
connected disability in February 1998 to reflect an abdominal 
hysterectomy.)

Medical records from the Temple VAMC, dated from May 1994 to 
November 1995, were associated with the claims folder.  Those 
records show that the veteran received evaluations and 
treatment for, but not limited to, foot problems.  There were 
no findings pertaining to her breasts.

The veteran filed a claim of service connection for breast 
cancer and a mastectomy in January 1997.  In February 1997, 
she indicated that she was also entitled to benefits under 
38 C.F.R. § 4.30.  As a result of her left breast cancer, she 
stated she had undergone a radical mastectomy and removal of 
the axillary lymph nodes.  She said she had been hospitalized 
from January 2, 1997, to January 7, 1997.

Medical records from the Huntington VAMC, dated from August 
1996 to January 1997, show that the veteran was found to have 
breast cancer, specifically, infiltrating ductile carcinoma.  
An operation report dated in November 1996 indicates that the 
veteran gave a history of being diagnosed with a suspicious 
left breast mass in April 1996.  A routine mammography 
revealed a lesion in the left upper outer quadrant with 
showed significant microcalcifications.  While these were 
noted to be highly suspicious and a breast biopsy was 
suggested, the veteran stated she was reluctant to have the 
procedure performed at the Temple VAMC.  She was admitted to 
the Huntington VAMC on January 2, 1997.  A reduction 
mastectomy with TRAM flap was performed on January 3, 1997.  
She was released from the hospital on January 7, 1997.

Service connection for a left radical mastectomy was denied 
in March 1997.  The RO determined there was no medical 
evidence establishing an etiological link between the 
infiltrating ductile carcinoma, which had resulted in the 
mastectomy, and the veteran's military service, or her 
service-connected residuals of a hysterectomy.  Further, as 
the veteran was not service-connected for a left radical 
mastectomy, the RO held that entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
(1999), which confers benefits based upon a need for 
convalescence following surgery for a service-connected 
disability, was not warranted.

The veteran was afforded a personal hearing before the RO in 
June 1997.  She argued that the relationship between 
cervical, uterine, and ovarian cancers and the subsequent 
development of other cancers was clearly established.  
However, she testified that she was unaware as to whether any 
of the fibroids that were removed during her hysterectomy had 
been malignant.  She also said she did not know the results 
of the mammography that was performed in April 1993, prior 
toher separation from active service.  Nevertheless, the 
veteran stated that, since undergoing her hysterectomy in May 
1992, she had been experiencing problems with her left 
breast.  She reported that her left breast had become overly 
sensitive.  She indicated she would also have a discharge 
from that breast.  She said she had not performed routine 
breast self-examinations.  The veteran reported that a pea-
sized lump was eventually discovered in her left breast in 
April 1996.  She expressed the opinion that there was a 
direct correlation between her hysterectomy, the breast 
problems she experienced thereafter, and her eventual 
development of breast cancer.  She testified that, while she 
was still residing in Texas in April 1996, a doctor had 
wanted to do a biopsy because of his belief that there could 
have been a relationship between her hysterectomy and 
abnormal breast findings.  She reported that she had refused 
to undergo a biopsy at that time.

In further support of her claim for service connection, the 
veteran submitted a brochure titled Every Woman's Concern II: 
Cervical, Uterine, & Ovarian Cancers.  The veteran 
highlighted a sentence indicating that cancer can spread when 
cells break off from a tumor and are carried to other parts 
of the body.  There were no particular comments pertaining to 
breast cancer, ovarian fibroids, or the veteran.

Additional medical records from the Temple VAMC, dated from 
March 1991 to June 1996, and from the Huntington VAMC, dated 
from October 1996 to July 1997, were associated with the 
claims folder.  Of note, a report of an April 1996 mammogram 
indicates that there was a suspicious collection of 
calcifications of the upper outer quadrant of the left 
breast.  The examiner noted that the veteran's previous 
mammogram had been performed at Ft. Carson, and that the 
report of that mammogram was not on record.  Subsequent 
treatment records pertain to the aforementioned biopsy in 
November 1996, the mastectomy performed in January 1997, and 
the veteran's subsequent recovery and chemotherapy 
treatments.  There were no findings with regard to the 
etiology of the breast cancer.  

Service connection for a left radical mastectomy was denied 
in November 1997.  The veteran was also denied entitlement to 
a temporary total disability rating, under 38 C.F.R. § 4.30 
(1999), on the basis that she had not required convalescence 
following surgery for a service-connected disability.  She 
was mailed a supplemental statement of the case in November 
1997.

As noted above, the matter was remanded by the Board in 
October 1999, for the purpose of assuring full due process 
for the veteran.  Specifically, the RO was asked to schedule 
the veteran for a Travel Board hearing, before a Member of 
the Board, at the RO.  However, in a statement received in 
December 1999, the veteran withdrew her request for such a 
hearing.

In an Appellant's Brief dated in May 2000, the veteran's 
representative argued that a well-grounded claim of service 
connection for breast cancer, and for the residuals of a left 
radical mastectomy, had been submitted.  He argued that the 
three-year period between the veteran's service discharge and 
the finding of breast cancer made the prospect of service 
incurrence possible.  He asked that the matter be referred to 
a medical expert familiar with breast cancer, to determine 
the etiology and/or date of onset of the veteran's breast 
cancer.  The veteran's representative further maintained 
that, if the Board found that the veteran's claim was not 
well grounded, the Board should render a determination as to 
whether the RO properly developed the claims pursuant to the 
provisions of M21-1, part VI, para. 2.10f.  The 
representative argued that the substantive provisions of the 
M21-1 Manual were the equivalent of Department regulations, 
and hence binding on VA.  Thus, if the aforementioned 
provisions had not been met, the representative maintained 
that the matter should be remanded for development purposes.


II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be established, on a secondary 
basis, for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet.App. 439 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim. 38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the veteran has presented evidence of a well-grounded 
claim.  If the veteran has not presented a well-grounded 
claim, the appeal must fail because the Board of Veterans' 
Appeals (Board) has no jurisdiction to adjudicate a claim 
which is not well grounded.  Boeck v. Brown, 6 Vet.App. 14, 
17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. for en 
banc consid. denied, 13 Vet.App. 205 (1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court of Appeals for Veterans Claims has held 
that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant would not meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.  

A claim for service connection requires three elements in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Jones v. Brown, 7 Vet.App. 134, 137 (1994) (noting that 
a well-grounded claim for secondary service connection 
requires medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such disorder.  Such evidence must be medical 
unless it relates to a condition as to which, under judicial 
caselaw, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488 (1997).

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that the breast cancer that led to 
the veteran's left breast mastectomy was attributable to her 
military service or her service-connected hysterectomy.  The 
veteran has not submitted any medical opinion that attributes 
her diagnosed infiltrating ductile carcinoma to her 
hysterectomy or her active military service.  Her opinion 
that there is an etiological relationship between her alleged 
in-service breast problems and/or hysterectomy and her breast 
cancer does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu, supra.  There is no evidence 
that the veteran has the medical background sufficient to 
render such an opinion.

Therefore, with all due respect for the veteran's belief in 
the validity of her assertions, the law is clear that she 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting her own personal 
statements, because, as a lay person, she is not competent to 
offer medical opinions.  See, e.g., Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, 
a claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board notes that the veteran submitted a medical brochure 
regarding cervical, uterine, and ovarian cancers.  The 
brochure appears to suggest that individuals who have had one 
of these cancers in the past have a greater chance of 
developing other cancers.  The veteran contends that this 
brochure meets the standard of competent medical evidence.  
In that regard, the Board finds that the record contains no 
evidence that the veteran was ever diagnosed as having 
cervical, uterine, or ovarian cancer.  She elected to have a 
hysterectomy due to having a massive fibroid, which was found 
to benign.  The Court has specifically stated that a citation 
to a medical treatise without exhibiting any plausible 
connection with the claimed disability is insufficient to 
establish a well-grounded claim.  Wallin v. West, 11 Vet.App. 
509 (1998); see also Edenfield v. Brown, 8 Vet.App. 384, 388 
(1993) (en banc).

Further, as discussed above, the service medical records are 
devoid of any complaints, treatment, or diagnosis of breast 
cancer or any other type of breast problem.  The veteran's 
breasts were found to be normal at her discharge examination.  
Moreover, a February 1993 mammogram of the left breast 
revealed that there was no evidence of a dominant tumor mass, 
areas of suspicious microcalcifications, skin thickening, 
nipple retraction, or any other abnormal finding.  In other 
words, there is also no evidence showing that the veteran had 
a breast abnormality in service resulting in any chronic 
disability.

Notwithstanding the foregoing, as previously discussed, a 
claimant may still obtain the benefit of section 3.303(b) by 
providing evidence of continuity of symptomatology.  Evidence 
of continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of breast cancer, medical evidence is required 
to demonstrate a relationship between such a disease and any 
symptoms experienced post-service.  See Grottveit v. Brown, 5 
Vet.App. 91 (1993); Layno v. Brown, 6 Vet.App. 465 (1994).  
No such medical evidence has been submitted in this case.  
See also McManaway v. West, 13 Vet.App. 60, 66 (1999), 
wherein the Court noted that, even though the veteran had 
asserted continuity of symptomatology for a particular 
disorder since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition, and the veteran has not 
submitted any such evidence."

In summary, the veteran's claim concerning service connection 
for breast cancer and the residuals of a radical left breast 
mastectomy is not well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  If a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  As a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claim 
concerning service connection for breast cancer and the 
residuals of a radical left breast mastectomy must be denied.  
The Board notes that the veteran, through her representative, 
requested that VA obtain a medical opinion to properly 
determine the etiology of her breast cancer.  However, absent 
a well-grounded claim, there is no duty upon VA to obtain 
such an opinion.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claim 
should be undertaken even if it is not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of her claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
Court recently rendered a decision that addressed this 
argument.  In Morton v. West, 13 Vet.App. 205 (1999), the 
Court found that the M21-1 provisions on the development of 
claims only served to interpret 38 U.S.C.A. § 5107 and did 
not eliminate "the condition precedent" placed by Congress 
upon the inception of the duty to assist.  Consequently, 
absent the submission and establishment of a well-grounded 
claim, the Court held the Secretary cannot undertake to 
assist the veteran in developing facts pertinent to his or 
her claim.  See Morton; see also Epps v. Gober, 126 F. 3d. 
1464 (Fed. Cir 1997).  Accordingly, a remand for further 
development is not warranted.

B.  Temporary Total Rating pursuant to 38 C.F.R. § 4.30

A temporary total disability rating for convalescence will be 
assigned effective from the date of hospital admission or 
outpatient treatment, and will continue for 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient treatment (with the possibility of 
extensions being granted to cover additional months), if 
treatment of a service-connected disability resulted in one 
of the following:

(1) surgery necessitating at least one month of 
convalescence (effective as to outpatient surgery 
after March 1, 1989);

(2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited) (effective as to outpatient 
surgery after March 1, 1989); and

(3) immobilization by cast, without surgery, of 
one major joint or more (effective as to 
outpatient treatment March 10, 1976).

38 C.F.R. § 4.30 (1999).

A plain reading of the governing regulation indicates that a 
fundamental requirement of the regulation is that the 
treatment in question must have been for a service-connected 
disability.  In the instant case, no medical or other 
competent evidence has been submitted by the veteran to show 
that the treatment and convalescence in question was for a 
service-connected disability.  As discussed above, the 
evidence of record shows that she underwent a reduction 
mastectomy with TRAM flap in January 1997, after being 
diagnosed as having infiltrating ductile carcinoma, which is 
not service-connected.  The Board is, of course, aware that 
the veteran contends that her breast cancer should be service 
connected on a direct or secondary basis.  However, by this 
decision, the Board concludes that the veteran failed to 
submit evidence of a well-grounded claim for service 
connection for breast cancer and the residuals of a radical 
left breast mastectomy.

Inasmuch as the veteran does not meet the essential legal 
requirement under the governing regulation -- that the 
treatment in question must have been for a service-connected 
disability -- she has not presented a claim upon which relief 
can be granted.  In Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994), the Court held that, in a case where, as here, the 
law is dispositive of the claim, then the claim must, as a 
matter of law, be denied because of the absence of legal 
merit or lack of entitlement under the law.

In summary, an award of service connection for breast cancer 
and the residuals of a radical left breast mastectomy is a 
condition precedent for consideration of entitlement to a 
temporary total disability rating for that condition.  Absent 
service connection for that condition, the sought after 
temporary total disability rating may not be granted as a 
matter of law.


ORDER

Entitlement to service connection for breast cancer and the 
residuals of a radical left mastectomy is denied.

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 (1999), claimed on the basis 
that convalescence was needed following surgery for a 
service-connected disability, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

